DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heilman et al. (PG Pub. 2003/0078592).
Regarding Claim 1, Heilman discloses a method of fluidly coupling a blood pump with an aorta of a patient (see blood vessel 217; par. 44), the method comprising:
positioning a connector device (see conduit 24; Fig. 7) having a tubular connector (see graft 25) defining a passageway extending between a proximal opening and a distal opening and a support member (see sewing cuff 18) surrounding the distal opening to interface with a wall of the aorta (see par. 27 and 33) so that the distal opening is at a desired location of an inlet opening in the aorta (see Fig. 13); The examiner considers mentions of the ventricle in other parts of the Specification can be substituted for the aorta since Heilman teaches the apparatus can be adapted for installing the conduit to both types of vasculature (see par. 44).
Heilman further discloses securely attaching the support member to the wall of the aorta around the distal opening so as to form a fluid seal and stabilize the connector device and associated blood flow path (see par. 41);
incising a slit in the wall of the aorta to form the inlet opening in the aorta (see par. 3); and fluidly coupling a proximal opening of the tubular connector (see flange 110; par. 41) with an outflow graft tube of the blood pump to facilitate blood flow from the blood pump into the aorta (see par. 43).
Regarding Claim 2, Heilman discloses clamping a side portion of the aorta to create a hemostatic seal (see par. 43).
Regarding Claim 3, Heilman discloses securely attaching the support member to the aorta comprise suturing the support member along a suture ring extending around the distal opening of the connector device (see par. 30).
Regarding Claim 4, Heilman discloses wherein the support member comprises a flexible membrane such that positioning the connector device comprises interfacing the support member on an outside surface of the wall of the aorta (see par. 31).
Regarding Claim 5, Heilman discloses securing an outer periphery of the flexible membrane to an outer surface of the wall of the aorta to promote tissue in-growth between the aorta and the flexible membrane (see par. 31). The examiner considers preventing buckling promotes tissue in-growth because it brings the tissue and the membrane into contact for in-growth.
Regarding Claim 6, Heilman discloses the support member comprises a flange (see cannula 53) formed of a rigid or semi-rigid material (see par. 37) such that positioning the connector device comprises inserting the flange through the slit and engaging an inside surface of the wall of the aorta (see par. 36).
Regarding Claim 7, Heilman discloses wherein securely attaching the support member comprises suturing the flange to the wall of the aorta around the distal opening (see ligature 101; par. 43).
Regarding Claim 8, Heilman discloses wherein securely attaching the support member comprises engaging the wall of the aorta around the slit between the flange and an interfacing ring (see grooves 98; par. 36).
Regarding Claim 9, Heilman discloses wherein fluidly coupling the proximal opening of the tubular connector to the outflow graft tube of the blood pump comprises securely attaching the tubular connector to the outflow graft tube by one or more intervening connectors (see connector 116; par. 43).
Regarding Claim 11, Heilman discloses wherein fluidly coupling the proximal opening of the tubular connector to the outflow graft tube of the blood pump comprises engaging a distal portion of the outflow graft tube with a mechanical interface feature (see end cap 56) of the connector device (see par. 33 and rectangle at 49 in Fig. 4b).
Regarding Claim 13, Heilman discloses wherein the support member and the tubular connector are separate components, the method further comprising:
securely coupling the tubular connector to the support member by interfacing corresponding coupling features (see tip 104 and member 107; Fig. 8a) to form a fluid-tight seal around an opening of the support member (see par. 36).
Regarding Claim 14, Heilman discloses wherein securely coupling the tubular connector comprises engaging a flange along a distal portion of the tubular connector within a cuff (see clamp 128) extending about the opening of the support member (see par. 43 and Fig. 10b).
Regarding Claim 15, Heilman discloses positioning the tubular connector so as to extend from the aorta at a desired angle (see par. 43). The examiner considers the desired angle is 90 degrees (see Fig. 10b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilman et al. (PG Pub. 2003/0078592) in view of Miles et al. (PG Pub. 2003/0023255).
Regarding Claims 10 and 12, Heilman discloses cutting the tubular connector to a desired length, the tubular connector having circumferential reinforcement ribs (see washers 145; Fig. 12a) along at least a distal portion thereof (see par. 40),
wherein fluidly coupling the proximal opening of the tubular connector to the outflow graft tube comprises capturing a reinforcement rib of the tubular connector with a mechanical interface feature (see threaded shell 116) of the outflow graft tube (see par. 41). Heilman does not elaborate on the reciprocating structure of the outflow graft tube. Miles completes this picture by disclosing an outflow graft tube (see conduit 20; Fig. 2) that has circumferential reinforcement ribs (see Fig. 2) wherein coupling the proximal opening of the tubular connector (see cannula 26) to the outflow graft tube comprises capturing a reinforcement rib of the outflow graft tube with a mechanical interface feature (see threads 27) of the tubular connector (see Fig. 8 and par. 80). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the reinforcement and coupling features on the outflow graft tube side of Heilman’s invention because Miles teaches it helps to complete the fluid tight seal and provide hemostasis (see par. 61 and 62).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilman et al. (PG Pub. 2003/0078592) in view of Yu et al. (PG Pub. 2004/0002624).
Regarding Claim 16, Heilman only discloses one interfacing angle between the tubular connector and the support member. Yu discloses a similar connector (see sleeve 160) that extends from the support member (see sewing ring 112) at an angle and selecting the connector device or the tubular connector from a plurality of connector devices or tubular connectors defined with differing angles or diameters in accordance with a desired application or anatomy of the patient (see par. 32). It would have been obvious to one of ordinary skill in the art at the time of the invention to keep a plurality of connector devices because Yu teaches it allows for variation in attachment especially since patients have different organ size and shape (see par. 32 and 36).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792